            Case 1:20-cv-03460-KBJ Document 88 Filed 09/17/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
 CARTER PAGE,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )         Civil Action No. 1:20-cv-3460
                                                 )
 JAMES COMEY, et al.,                            )
                                                 )
       Defendants.                               )
                                                 )

 GOVERNMENT DEFENDANTS’ MOTION TO DISMISS THE SECOND AMENDED
COMPLAINT OR, IN THE ALTERNATIVE, FOR PARTIAL SUMMARY JUDGMENT

       Defendants the United States of America, the Department of Justice (“DOJ”) and the

Federal Bureau of Investigation (“FBI”) (“Government Defendants”) respectfully move this

Court for dismissal of the claims against the Government Defendants. Specifically, the

Government Defendants move, pursuant to Rule 12(b)(1) and 12(b)(6) of the Federal Rules of

Civil Procedure, that this Court dismiss claims against the United States, DOJ, and FBI for lack

of subject matter jurisdiction and for failure to state a claim upon which relief can be granted. In

the alternative, Government Defendants move for summary judgment on Count 7 of the Second

Amended Complaint. Attached hereto in support of this motion are a memorandum of points

and authorities, along with a proposed order.

Date: September 17, 2021

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     ALEXANDER K. HAAS
                                                     Director, Federal Programs Branch
Case 1:20-cv-03460-KBJ Document 88 Filed 09/17/21 Page 2 of 2




                                  ANTHONY J. COPPOLINO
                                  Deputy Director, Federal Programs Branch

                                  MARCIA BERMAN
                                  Assistant Director, Federal Programs Branch

                                  AMY E. POWELL
                                  Trial Attorney, Federal Programs Branch

                                  Attorneys for Defendants Department of
                                  Justice and Federal Bureau of Investigation

                                  DANIEL P. CHUNG
                                  CATE E. CARDINALE
                                  Trial Attorneys, Torts Branch

                                  Attorneys for the United States of America




                              2
